Casey, J.,
concurs in part and dissents in part in a memorandum. Casey, J. (concurring in part and dissenting in part). I would grant the motion to dismiss the third-party complaint in its entirety against Simpson. Plaintiff and Simpson entered into a written rider to their contract which provides that "both parties to the above Contract hereby waive any and all claims that they may have against the other”. This clear and unequivocal language admits of no other reasonable construction than that plaintiff intended to release Simpson from claims arising out of the roof work at issue (see, Oxford Commercial Corp. v Landau, 12 NY2d 362), a conclusion buttressed by the absence of Simpson as a named defendant in plaintiff’s action. This release also relieves Simpson from liability to defendant for contribution (General Obligations Law § 15-108 [b]; County of Westchester v Becket Assoc., 102 AD2d 34, 45-49, affd 66 NY2d 642). Since defendant was not a party to the release, and since the release does not adversely affect defendant insofar as its liability to plaintiff is concerned (see, General Obligations Law § 15-108 [a]), defendant cannot contest the validity of the release. The order entered February 19, 1985 should be reversed and the motion to dismiss the third-party complaint against Simpson should be granted.